UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7266


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANTHONY DEMETRIUS NELSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:10-cr-00048-DKC-1)


Submitted: November 18, 2021                                Decided: November 22, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Demetrius Nelson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Demetrius Nelson appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Upon review, we

conclude that the district court did not abuse its discretion in denying Nelson’s motion. See

United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (providing standard of review),

cert. denied, No. 21-5624, 2021 WL 4733616 (U.S. Oct. 12, 2021). Accordingly, we

affirm the district court’s order. United States v. Nelson, No. 8:10-cr-00048-DKC-1

(D. Md. Aug. 9, 2021). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             2